DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 12, 13 and 15-20 have been canceled.

Double Patenting
Claims 1-11, 14 and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,481,617 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application 16/686,857 and the claims of U.S. Patent No. 10,481,617 B2 recite substantially similar structure, features and steps.  
While the instant application 16/686,857 is a divisional application of parent application 15/673,600 (which became U.S. Patent No. 10,481,617 B2), claims 1-11, 14 and 21-28 of the instant application 16/686,857 do not correspond exactly to the claims restricted out in parent application 15/673,600 (which became U.S. Patent No. 10,481,617 B2), so differences between the restricted out (withdrawn) claims in parent application 15/673,600 (which became U.S. Patent No. 10,481,617 B2) and in the claims of the instant application 16/686,857 are present such that nonstatutory double patenting is present.



Response to Arguments
The claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn in view of applicant’s amendments to the claims and in view of applicant’s arguments in the response dated May 3, 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (rejection of newly added claims 22-28) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



May 14, 2022